DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received November 27, 2019.  
	Claims 1-20 are pending and have been examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/692,685 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following similarities in claims:
Claim
405 (Instant Application)
Claim
685 (reference)

A transaction-enabling system comprising: a smart contract wrapper, wherein the smart contract wrapper is configured to: access a distributed ledger comprising a plurality of intellectual property (IP) licensing terms corresponding to a plurality of IP assets; interpret an access request value for the plurality of IP licensing terms, and, in response to the access request value, provide access to at least a portion of the plurality of IP licensing terms; and commit a royalty generating entity providing the access request value to at least one of the plurality of IP licensing terms; and a royalty apportionment wrapper structured to apportion royalties from the royalty generating entity to a plurality of owning entities in the distributed ledger in response to the at least one of the plurality of IP licensing terms.
1
1. A transaction-enabling system comprising: a smart contract wrapper, wherein the smart contract wrapper is configured to: access a distributed ledger comprising a plurality of intellectual property (IP) licensing terms corresponding to a plurality of IP assets, wherein the plurality of IP licensing terms comprises an apportionment of royalties among a plurality of owning entities in the distributed ledger, and wherein at least one of the plurality of IP assets comprises at least one instruction set; interpret an IP description value and an IP addition request; in response to the IP addition request and the IP description value, to add the apportionment of royalties corresponding to the IP description value; wherein an operation on the distributed ledger provides provable access to the at least one instruction set; and a royalty apportionment wrapper structured to apportion royalties from at least one royalty generating element to the plurality of owning entities in response to the plurality of IP licensing terms.
2
the distributed ledger comprises at least one instruction set, and wherein an operation on the distributed ledger provides provable access to the at least one instruction set.
18
 the at least one of the plurality of IP assets comprises at least one instruction set, and wherein the smart contract wrapper is further configured to provide an operation on the distributed ledger to provide provable access to the at least one instruction set.

the royalty apportionment wrapper is further structured to update, according to a rule, an apportionment of royalties upon an addition of a new IP asset to the plurality of IP assets.
16
the royalty apportionment wrapper is further structured to update, according to a rule, the apportionment of royalties upon the addition of a new IP asset to the plurality of IP assets.
4
the operation comprises a smart contract term operation.
3
the operation comprises a smart contract term operation.
5
the smart contract term operation comprises at least one feature selected from a list of features consisting of: provable access control, validation of terms, and tracking of utilization.
12
the operation comprises at least one feature selected from a list of features consisting of: provable access control, validation of terms, and tracking of utilization.
6
the plurality of IP licensing terms each further comprise an attribute selected from a list of attributes consisting of: usage rights, fields of use, field exclusivity, partial exclusivity, pools, standard terms, technology transfer terms, performance-related rights, further obligations to a user, user selections, limitations, time frames, and royalty rates.
6
wherein the plurality of IP licensing terms each further comprises an attribute selected from a list of attributes consisting of. usage rights, fields of use, field exclusivity, partial exclusivity, pools, standard terms, technology transfer terms, performance-related rights, further obligations to a user, user selections, limitations, time frames, and royalty rates.
7
a data store having a copy of the distributed ledger stored thereon, and wherein at least one of the plurality of IP assets further comprises a reference to the data store.
7
a data store having a copy of the distributed ledger stored thereon, and wherein at least one of the plurality of IP assets further comprises a reference to the data store.

A method, comprising: accessing a distributed ledger comprising a plurality of intellectual property (IP) assets, and IP licensing terms corresponding to the plurality of IP assets; interpreting an IP description value; adding an apportionment of royalties to the IP licensing terms; wherein at least one of the plurality of IP assets comprises at least one instruction set; performing an operation on the distributed ledger to commit a party to at least one of the IP licensing terms, wherein the operation provides provable access to the at least one instruction set; and apportioning royalties to a plurality of owning entities corresponding to the at least one IP asset of the plurality of IP assets in response to the at least one of the IP licensing terms.
8
A method, comprising: accessing a distributed ledger comprising a plurality of intellectual property (IP) assets comprising an aggregate stack of IP, and IP licensing terms corresponding to the plurality of IP assets; interpreting an IP description value and an IP addition request; adding an apportionment of royalties to the IP licensing terms; wherein at least one of the plurality of IP assets comprises at least one instruction set; performing an operation on the distributed ledger to commit a party to a contract term via an IP transaction wrapper of the distributed ledger, wherein the operation provides provable access to the at least one instruction set; and apportioning royalties to a plurality of owning entities corresponding to the aggregate stack of IP in response to the IP licensing terms.
9
adding a new IP asset to the plurality of IP assets, and updating, according to a rule, an apportionment of royalties in response to an addition of the new IP asset
9
adding a new IP asset to the aggregate stack of IP, and updating, according to a rule, the apportionment of royalties in response to the addition of the new IP asset.
10
adjusting the plurality of owning entities, and updating the apportionment of royalties in response to the adjusting.
10
adjusting the plurality of owning entities, and updating the apportionment of royalties in response to the adjusting.
11
adjusting comprises at least one of adding an entity, changing an entity, or removing an entity.
11
adjusting comprises at least one of adding an entity, changing an entity, or removing an entity.
12
the operation comprises at least one feature selected from a list of features consisting of: provable access control, 

the operation comprises at least one feature selected from a list of features consisting of: provable access control, 

committing the party is via an IP transaction wrapper of the distributed ledger.
8
…performing an operation on the distributed ledger to commit a party to a contract term via an IP transaction wrapper of the distributed ledger
14
determining that at least one of the plurality of IP assets has expired, and updating the apportioning royalties in response to the determining that the at least one of the plurality of IP assets has expired.
14
determining that at least one of the plurality of IP assets has expired, and updating the apportionment of royalties in response to the determining that the at least one of the plurality of IP assets has expired
15
determining that an owning entity corresponding to at least one of the plurality of IP assets has changed, and updating the apportioning royalties in response to a change of the owning entity.
15
determining that an owning entity corresponding to at least one of the plurality of IP assets has changed, and updating the apportioning royalties in response to the change of the owning entity
16
A transaction-enabling system comprising: a smart contract wrapper, wherein the smart contract wrapper is configured to: access a distributed ledger comprising a plurality of intellectual property (IP) licensing terms corresponding to a plurality of IP assets, wherein the IP licensing terms comprise an apportionment of royalties among a plurality of owning entities in the distributed ledger; interpret an IP description value and an IP addition request; in response to the IP addition request and the IP description value, to add the apportionment of royalties corresponding to the IP description value; wherein the smart contract wrapper provides an operation on the distributed 

A transaction-enabling system comprising: a smart contract wrapper, wherein the smart contract wrapper is configured to: access a distributed ledger comprising a plurality of intellectual property (IP) licensing terms corresponding to a plurality of IP assets, wherein the plurality of IP licensing terms comprises an apportionment of royalties among a plurality of owning entities in the distributed ledger, and wherein at least one of the plurality of IP assets comprises at least one instruction set; interpret an IP description value and an IP addition request; in response to the IP addition request and the IP description value, to add the apportionment of royalties corresponding to the 

the royalty apportionment wrapper is further structured to update, according to a rule, the apportionment of royalties upon the addition of a new IP asset to the plurality of IP assets.
17
the royalty apportionment wrapper is further structured to update, according to a rule, the apportionment of royalties upon the addition of a new IP asset to the plurality of IP assets.
18
the at least one of the plurality of IP assets comprises at least one instruction set, and wherein the smart contract wrapper is further configured to provide an operation on the distributed ledger to provide provable access to the at least one instruction set.
18
at least one of the plurality of IP assets comprises at least one instruction set, and wherein the smart contract wrapper is further configured to provide an operation on the distributed ledger to provide provable access to the at least one instruction set.
19
the smart contract wrapper is further configured to provide a smart contract term operation on the distributed ledger, wherein the smart contract term operation comprises at least one feature selected from a list of features 

the smart contract wrapper is further configured to provide a smart contract term operation on the distributed ledger, wherein the smart contract term operation comprises at least one feature selected from a list of features 

the smart contract wrapper is further configured to embed at least one IP licensing term for intellectual property in the distributed ledger, and to commit an executing party to the embedded at least one IP licensing term in response to an access operation to the at least one instruction set.
20
the smart contract wrapper is further configured to embed at least one IP licensing term for intellectual property in the distributed ledger, and to commit an executing party to the embedded at least one IP licensing term in response to an access operation to the at least one instruction set.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Because of the size of the patent family, which is approximately 300 applications, there may be other appropriate provisional rejections.  
	Therefore, claims 1-20 are provisionally rejected as double patenting.  
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  

	Per Applicant's claims, 
Claims 1-7 and 16-20 are a system, which is a machine.
Claims 8-15 are a method, which is a process.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim 1 is defined as:
access a [] ledger comprising a plurality of intellectual property (IP) licensing terms corresponding to a plurality of IP assets; interpret an access request value for the 

The abstract idea of claim 8 is defined as:
A method, comprising: accessing a [] ledger comprising a plurality of intellectual property (IP) assets, and IP licensing terms corresponding to the plurality of IP assets; interpreting an IP description value; adding an apportionment of royalties to the IP licensing terms; wherein at least one of the plurality of IP assets comprises at least one instruction set; performing an operation on the [] ledger to commit a party to at least one of the IP licensing terms, wherein the operation provides provable access to the at least one instruction set; and apportioning royalties to a plurality of owning entities corresponding to the at least one IP asset of the plurality of IP assets in response to the at least one of the IP licensing terms.
The abstract idea of claim 16 is defined as:
access a [] ledger comprising a plurality of intellectual property (IP) licensing terms corresponding to a plurality of IP assets, wherein the IP licensing terms comprise an apportionment of royalties among a plurality of owning entities in the [] ledger; interpret an IP description value and an IP addition request; in response to the IP addition request and the IP description value, to add the apportionment of royalties 
The abstract idea steps recited in claims 1, 8, and 16 are those which could be performed mentally, including with pen and paper.  As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).

First, one could access a ledger comprising IP assets mentally by looking at a paper that lists assets, as well as the licensing terms to those assets. Then, one could interpret an IP description value mentally by judging the value. That the IP asset has an instruction set could be an instruction set on paper, such as "pay x royalty to y licensor."  Then, one could mentally perform an operation to commit a party to at least one of the IP licensing terms by executing a contract on paper.  Then, one could provide provable access on paper by recording when an instruction set was looked at, on paper.  Then, 
	Therefore, under a broadest reasonable interpretation, one could perform the steps, as identified in claims 1, 8, and 16, above, mentally, which makes it a mental process.  
Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).  See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  

A transaction-enabling system comprising
a smart contract wrapper, wherein the smart contract wrapper is configured to
distributed ledger
a royalty apportionment wrapper structured to
Claim 8 recites the following additional elements:
Distributed ledger
Claim 16 recites the following additional elements:
A transaction-enabling system comprising
a smart contract wrapper, wherein the smart contract wrapper is configured to
distributed ledger
a royalty apportionment wrapper structured
These elements are merely instructions to apply the abstract idea to a computer because the elements of a distributed ledger, a smart contract/royalty appointment wrapper, and a transaction-enabling system are claimed in an applied manner.  Moreover these elements in combination are no more than instructions to apply distributed ledger and smart contract limitations to the abstract idea.  Therefore, the additional elements are merely 'apply it' limitations that do not integrate the abstract idea into a practical application, and therefore the claims are directed to an abstract idea.  
Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).  See MPEP 2106.05.  
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  The analysis is therefore carried over.  Therefore, Applicant has not claimed significantly more than the abstract idea.  
	Per the dependent claims:
	Claims 2, 4, 5, 7, 12, 13, 18, further limit the abstract idea with additional element steps that are further apply it elements, instructions to apply smart contracts, distributed ledgers, and elements associated to the abstract idea.
	Claims 3, 6, 9-11, 14, 15, 19, and 20 further limit the abstract idea with steps related to apportioning royalties and other royalty and IP related elements, which could be further mental process steps.  
Therefore, claims 1-20 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US PGPUB 2013/0013520 A1 ("Lee") in view of Ma, US PGPUB 20180285996 A1 ("Ma").
Per claim 1, Lee teaches A transaction-enabling system comprising access [] a plurality of intellectual property (IP) licensing terms corresponding to a plurality of IP assets; in par 061: "Reference is made to FIG. 1, illustrating a block diagram of one example of an intellectual property (IP) engine 101 for use in connection with the present invention and with several IP applications 104-118. Information in the one or more of the applications corresponds to one or more commonalities between the information in the other applications, illustrated by the following example. Consider that a user's engine is used in connection with, e.g. an IP licensing application 108. At least some information relevant to intellectual property has been populated in the licensing application. This information would relate to, e.g. the docketing application 110, as a portion of the information would be shared." And par 065: "In connection with the IP analysis, the user would see a particular patent, and e.g., performing the analysis. From System is taught in par 035 and throughout.
 interpret an access request value for the plurality of IP licensing terms, and, in response to the access request value, provide access to at least a portion of the plurality of IP licensing terms in par 0104: "A further optional capability of the customized view and report feature is that it allows IP or other personnel to publish a docketing report, such as through the Intranet 160 or over the Internet 170. This can be a very powerful function. For example, if the docketing system is implemented as an ASP, rather than in-house, then reports may be generated and made available through an Internet website to multiple parties accessing the ASP website. Thus, the client, the attorneys (managing attorney and associates), customers and investors of that client may have levels of security to the same data and to have that information reported automatically. This network of users may be expanded when foreign docketing is considered."  See also par 0117: ” For example, a patent prosecution boutique law firm may only wish to use the IP rights analyzer, the licensing, the docketing, the form filer, 
 and commit a royalty generating entity providing the access request value to at least one of the plurality of IP licensing terms in par 0139: " Another optional analytical application is the cost analyzer 1106. The purpose of the cost analyzer 1106 is to assign costs and other payment schedules affiliated with licensing packages. This analyzer is valuable, for example, for a client with a large and diverse product base. It enables that licensor (or licensee) to track royalty and other costs associated with the license. Tracking can occur for a host of reasons. For example, licenses are tracked for uniformity and consistency as well as for the success of negotiation strategies. The cost analyzer application 1106 may be critical to certain users, e.g., having the maintenance of a large licensing scheme where losing track of the royalty rates can provide disastrous circumstances. For example, a licensor may have signed licensees up to a "most-favored-nation" royalty guarantee. By failing to monitor the royalty amount, a licensor can be held in breach if they were to lower the license royalty rate below the most favored nation rate and not offer that rate to the first customer. The license analyzer also provides a royalty tracker capability 1112. The tracker automatically tracks royalty payments by licensees. Payment schedules for licensing packages can be monitored."  See also par 0141: "It is anticipated that the licensing application 108 may, in connection with some embodiments, have World Wide Web access or the ability to be available to an Intranet or Extranet platform. The IP analyzer 100 also includes the 
Lee does not teach a : a smart contract wrapper, wherein the smart contract wrapper is configured to, a distributed ledger and a royalty apportionment wrapper structured to apportion royalties from the royalty generating entity to a plurality of owning entities in the distributed ledger in response to the at least one of the plurality of IP licensing terms.
Ma teaches managing intellectual property using blockchain.  See abstract.  
	Ma teaches a smart contract wrapper, wherein the smart contract wrapper is configured to in par 0109: " Preferably, the digital policy server 3300 may do so by facilitating the execution of digital confidentiality agreements, licensing smart contracts, and fine resolution entitlement in an intelligent and automated manner. The legal cost and overhead for intellectual property management is quite significant, and the automation of such services will significantly reduce costs and will enable the management of a portfolio or matrix of collaborations in a multi-enterprise innovation environment. Additionally, the IP digital policy server 3300 enables automated confidentiality and non-disclosure agreements and digitally executes smart contracts for intellectual property to implement how the information will be secured, shared, collaborated and compensated."
Ma teaches a distributed ledger in par 066: "The blockchain network 111 may manage a distributed blockchain database 113 containing data recorded by the system 100. This data may be maintained as a continuously growing ledger or listing, which may be referred to as blocks, secured from tampering and revision. Each block includes a timestamp and a link to a previous block. Through the use of a peer-to-peer 
Ma then teaches and a royalty apportionment wrapper structured to apportion royalties from the royalty generating entity to a plurality of owning entities in the distributed ledger in response to the at least one of the plurality of IP licensing terms in par 087: "The membership application may then be analyzed manually or automatically, based on the digital reputation score of the requestor. Additionally, the proposed royalty or licensing share could be adjusted based on a reputation score for that user."  See also par 0155: " In some embodiments, the system 100 provides the ability to generate and automatically track licensing royalty contracts to enable self-auditing licensing payment execution and auditing 1001. In preferred embodiments, the system 100 may be configured to store data in a licensing distributed ledger 1003 which may: enable a user to easily add the functionality of a “smart contract” to enable automated payment terms for licensing of intellectual property, with the terms of a contract being both machine and human readable; provide an exchange 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the IP licensing system of Lee with the distributed ledger and royalty payments teaching of Ma because Ma teaches that "Blockchains are an open, distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way."  See par 050.  Ma further teaches in par 050 that: 
Cryptographic hashes, such as the SHA256 computational algorithm, ensure that any alteration to transaction input results in a different hash value being computed, which indicates potentially compromised transaction input. Digital signatures ensure that transactions originated from senders (signed with private keys) and not imposters. This covers different approaches to the processing including hash trees and hash graphs. At its core, a blockchain system records the chronological order of transactions with all nodes agreeing to the validity of transactions using the chosen consensus model. The result is transactions that are irreversible and agreed to by all members in the network.

One would be motivated by these teachings because it would ensure that the organized data and transactions taught by Lee are stored more efficiently, more verifiable, and in a more permanent way.  Further, the transactions are irreversible and secure with digital 
Per claim 2, Lee and Ma teach the limitations of claim 1, above.  Lee does not teach the distributed ledger comprises at least one instruction set, and wherein an operation on the distributed ledger provides provable access to the at least one instruction set.
Ma teaches the distributed ledger comprises at least one instruction set in par 072: "In preferred embodiments, the system 100 may include one or more computer processors and/or client devices 4400 which may be configured by machine-readable instructions for providing services to a plurality of entities (users 101) through a network 105 which may comprise: at least one distributed ledger subsystem configured to manage intellectual property information associated with the plurality of entities (IP Ledger blockchain database 109), using a Merkle directed acyclic graph 120; at least one digital policy server 3300 configured to manage intellectual property policies associated with a plurality of entities and integrated into the functionality of the Merkle directed acyclic graph 120."
Ma then teaches wherein an operation on the distributed ledger provides provable access to the at least one instruction set in par 0146: " Using the aforementioned example, the searcher is using an authenticated ID, has disclosed they are a producer and looking for screenplays, and have signed a blanket NDA provided by the system 100. They enter the term “Greek historical figures” and the system 100 will return a result that states: [324 open results, 129 blind results, 22 requiring NDA, 19 requiring fee]. The user can then sign the specific NDA or pay a fee, to access 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the IP licensing system of Lee with instruction set and provable access teaching of Ma because Ma teaches that "Blockchains are an open, distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way."  See par 050.  Ma further teaches in par 050 that: 
Cryptographic hashes, such as the SHA256 computational algorithm, ensure that any alteration to transaction input results in a different hash 

One would be motivated by these teachings because it would ensure that the organized data and transactions taught by Lee are stored more efficiently, more verifiable, and in a more permanent way.  The open aspect of the distributed ledger teaches that the provable access, like the rest of the transactions, would be seen by all and therefore be verifiable.  Because this would make the IP transactions more secure, one would be motivated to modify Lee with Ma.
Per claim 3, Lee and Ma teach the limitations of claim 1, above.  Lee does not teach royalty apportionment wrapper is further structured to update, according to a rule, an apportionment of royalties upon an addition of a new IP asset to the plurality of IP assets.
Ma teaches royalty apportionment wrapper is further structured to update, according to a rule, an apportionment of royalties upon an addition of a new IP asset to the plurality of IP assets in par 0158-59: "In step 1904, the system 100 may receive data describing the achievement of the licensing and royalty requirements of the root node. For example, when an idea (described by data in the root node) is licensed, monetized, reduced to practice or used to execute a contract that generates revenues, the system 100 may record that this has occurred and automatically inform all parties, as specified in the terms of the root idea node instantiation or creation.

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the IP licensing system of Lee with the adding royalty payments teaching of Ma because Ma teaches that "Blockchains are an open, distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way."  See par 050.  Ma further teaches in par 050 that: 
Cryptographic hashes, such as the SHA256 computational algorithm, ensure that any alteration to transaction input results in a different hash value being computed, which indicates potentially compromised transaction input. Digital signatures ensure that transactions originated from senders (signed with private keys) and not imposters. This covers different approaches to the processing including hash trees and hash graphs. At its core, a blockchain system records the chronological order of transactions with all nodes agreeing to the validity of transactions using the chosen consensus model. The result is transactions that are irreversible and agreed to by all members in the network.

One would be motivated by these teachings because it would ensure that the organized data and transactions taught by Lee are stored more efficiently, more verifiable, and in a 

Per claim 4, Lee and Ma teach the limitations of claim 2, above.  Lee does not teach the operation comprises a smart contract term operation.
Ma teaches the operation comprises a smart contract term operation in par 0156: " the system 100 may provide a method for creating a licensing royalty smart contract with auditable automated payment tracking (“the method 1900”)"
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the IP licensing system of Lee with the smart contract teaching of Ma because Ma teaches that "Blockchains are an open, distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way."  See par 050.  Ma further teaches in par 050 that: 
Cryptographic hashes, such as the SHA256 computational algorithm, ensure that any alteration to transaction input results in a different hash value being computed, which indicates potentially compromised transaction input. Digital signatures ensure that transactions originated from senders (signed with private keys) and not imposters. This covers different approaches to the processing including hash trees and hash graphs. At its core, a blockchain system records the chronological order of transactions with all nodes agreeing to the validity of transactions using the chosen consensus model. The result is transactions that are irreversible and agreed to by all members in the network.

One would be motivated by these teachings because it would ensure that the organized data and transactions taught by Lee are stored more efficiently, more verifiable, and in a more permanent way.  Further, the transactions are irreversible and secure with digital 
Per claim 5, Lee and Ma teach the limitations of claim 4 above.  Lee does not teach the smart contract term operation comprises at least one feature selected from a list of features consisting of: provable access control, validation of terms, and tracking of utilization.
Ma teaches the smart contract term operation comprises at least one feature selected from a list of features consisting of: provable access control, validation of terms, and tracking of utilization in par 0157: "In step 1903, the system 100 may store a commit data set 123 describing changes to the data set describing the intellectual property and data describing the user 101 generating the commit data as a child node of the root node in the Merkle directed graph 120. Preferably, the system 100 may track contributions of idea refinement or improvement, noting the contributor, votes, and pointers to the text, image and video files that provide evidence of collaboration and store as one or more further child nodes in the Merkle directed graph 120. Optionally, when an idea is deemed to be complete, and potentially a patent is filed to support it, the inventor or governance committee can declare that incentives will be allocated, and optionally declare that a reserve has been established to reward ongoing refinement which may also be stored as one or more further child nodes in the Merkle directed graph 120."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the IP licensing system of Lee with the provable access control, validation of terms, and tracking of utilization teaching of Ma 
Cryptographic hashes, such as the SHA256 computational algorithm, ensure that any alteration to transaction input results in a different hash value being computed, which indicates potentially compromised transaction input. Digital signatures ensure that transactions originated from senders (signed with private keys) and not imposters. This covers different approaches to the processing including hash trees and hash graphs. At its core, a blockchain system records the chronological order of transactions with all nodes agreeing to the validity of transactions using the chosen consensus model. The result is transactions that are irreversible and agreed to by all members in the network.

One would be motivated by these teachings because it would ensure that the organized data and transactions taught by Lee are stored more efficiently, more verifiable, and in a more permanent way.  Further, the transactions are irreversible and secure with digital signatures.  Because this would make the IP transactions more secure, one would be motivated to modify Lee with Ma.
Per claim 6, Lee and Ma teach the limitations of claim 1, above.  Lee further teaches the plurality of IP licensing terms each further comprise an attribute selected from a list of attributes consisting of: usage rights, fields of use, field exclusivity, partial exclusivity, pools, standard terms, technology transfer terms, performance-related rights, further obligations to a user, user selections, limitations, time frames, and royalty rates in par 0139: "The cost analyzer application 1106 may be critical to certain users, e.g., having the maintenance of a large licensing scheme where losing track of the royalty rates can provide disastrous circumstances. For example, a licensor may have signed licensees up to a "most-favored-nation" 
Per claim 7, Lee and Ma teach the limitations of claim 1, above.  Lee does not teach a data store having a copy of the distributed ledger stored thereon, and wherein at least one of the plurality of IP assets further comprises a reference to the data store.
Ma teaches a data store having a copy of the distributed ledger stored thereon, and wherein at least one of the plurality of IP assets further comprises a reference to the data store in par 066: "Through the use of a peer-to-peer blockchain network 111 and a distributed timestamping server 300, an IP Ledger blockchain database 109 may be managed autonomously. Consensus ensures that the shared ledgers are exact copies, and lowers the risk of fraudulent transactions, because tampering may have to occur across many places at exactly the same time. Cryptographic hashes, such as the SHA256 computational algorithm, ensure that any 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the IP licensing system of Lee with copy of the IP distributed ledger teaching of Ma because Ma teaches that "Blockchains are an open, distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way."  See par 050.  Ma further teaches in par 066 that: 
Cryptographic hashes, such as the SHA256 computational algorithm, ensure that any alteration to transaction input results in a different hash value being computed, which indicates potentially compromised transaction input. Digital signatures ensure that transactions originated from senders (signed with private keys) and not imposters. This covers different approaches to the processing including hash trees and hash graphs. At its core, a blockchain system records the chronological order of transactions with all nodes agreeing to the validity of transactions using the chosen consensus model. The result is transactions that are irreversible and agreed to by all members in the network.

One would be motivated by these teachings because it would ensure that the organized data and transactions taught by Lee are stored more efficiently, more verifiable, and in a more permanent way.  Further, the transactions are irreversible and secure with digital signatures.  Because this would make the IP transactions more secure, one would be motivated to modify Lee with Ma.
Per claim 8, Lee teaches a method, comprising: accessing a plurality of intellectual property (IP) assets, and IP licensing terms corresponding to the plurality of IP assets in par 061: "Reference is made to FIG. 1, illustrating a block diagram of one example of an intellectual property (IP) engine 101 for use in connection with the present invention and with several IP applications 104-118. Information in the Method is taught in par 085.  
Lee then teaches  interpreting an IP description value in par 087: "there may be provided the IP analyzer application 104. This is an analysis tool, preferably provided on-line, intended to help the user better manage IP portfolios, whether trademark, copyright, patent, or otherwise. In accordance with one or more embodiments of the present invention, the IP analyzer application 104 may include its ability to identify and categorize different forms of IP, and/or its ability to correlate IP with products, including 
Lee does not teach distributed ledger, adding an apportionment of royalties to the IP licensing terms; wherein at least one of the plurality of IP assets comprises at least one instruction set; 
performing an operation on the distributed ledger to commit a party to at least one of the IP licensing terms, wherein the operation provides provable access to the at least one instruction set; and apportioning royalties to a plurality of owning entities corresponding to the at least one IP asset of the plurality of IP assets in response to the at least one of the IP licensing terms
Ma teaches distributed ledger in par 066: "The blockchain network 111 may manage a distributed blockchain database 113 containing data recorded by the system 100. This data may be maintained as a continuously growing ledger or listing, which may be referred to as blocks, secured from tampering and revision. Each block includes 
Ma then teaches adding an apportionment of royalties to the IP licensing terms; in par 0158-59: "In step 1904, the system 100 may receive data describing the achievement of the licensing and royalty requirements of the root node. For example, when an idea (described by data in the root node) is licensed, monetized, reduced to practice or used to execute a contract that generates revenues, the system 100 may record that this has occurred and automatically inform all parties, as specified in the terms of the root idea node instantiation or creation.
In step 1905, the system 100 may data describing licensing and royalty payments to the user 101 that provided the commit data set 123 as another child node in the Merkle directed graph 120. Preferably, as payments are made to the users set forth in the licensing and royalty requirements for collaboration, information about the payment stream can be reported and storied to the Merkle directed graph 120, which 
Ma then teaches wherein at least one of the plurality of IP assets comprises at least one instruction set; in par 072: "In preferred embodiments, the system 100 may include one or more computer processors and/or client devices 4400 which may be configured by machine-readable instructions for providing services to a plurality of entities (users 101) through a network 105 which may comprise: at least one distributed ledger subsystem configured to manage intellectual property information associated with the plurality of entities (IP Ledger blockchain database 109), using a Merkle directed acyclic graph 120; at least one digital policy server 3300 configured to manage intellectual property policies associated with a plurality of entities and integrated into the functionality of the Merkle directed acyclic graph 120."
Ma then teaches performing an operation on the distributed ledger to commit a party to at least one of the IP licensing terms, wherein the operation provides provable access to the at least one instruction set in par 0157: "In step 1903, the system 100 may store a commit data set 123 describing changes to the data set describing the intellectual property and data describing the user 101 generating the commit data as a child node of the root node in the Merkle directed graph 120. Preferably, the system 100 may track contributions of idea refinement or improvement, noting the contributor, votes, and pointers to the text, image and video files that provide 
Ma then teaches and apportioning royalties to a plurality of owning entities corresponding to the at least one IP asset of the plurality of IP assets in response to the at least one of the IP licensing terms in par 087: "The membership application may then be analyzed manually or automatically, based on the digital reputation score of the requestor. Additionally, the proposed royalty or licensing share could be adjusted based on a reputation score for that user."  See also par 0155: " In some embodiments, the system 100 provides the ability to generate and automatically track licensing royalty contracts to enable self-auditing licensing payment execution and auditing 1001. In preferred embodiments, the system 100 may be configured to store data in a licensing distributed ledger 1003 which may: enable a user to easily add the functionality of a “smart contract” to enable automated payment terms for licensing of intellectual property, with the terms of a contract being both machine and human readable; provide an exchange for forming contracts between a plurality of users, in which a number of contingent legally binding contracts must be completed to enable the smart contract to be activated; contract tracking and monitoring contract performance, of deliverables, acceptances and payments of licensees; perform or make royalty payments 1002; calculate risk and trustability users of licensees based on the data generated monitoring 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the IP licensing system of Lee with the distributed ledger, commit processing, provable access, and royalty payments teaching of Ma because Ma teaches that "Blockchains are an open, distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way."  See par 050.  Ma further teaches in par 050 that: 
Cryptographic hashes, such as the SHA256 computational algorithm, ensure that any alteration to transaction input results in a different hash value being computed, which indicates potentially compromised transaction input. Digital signatures ensure that transactions originated from senders (signed with private keys) and not imposters. This covers different approaches to the processing including hash trees and hash graphs. At its core, a blockchain system records the chronological order of transactions with all nodes agreeing to the validity of transactions using the chosen consensus model. The result is transactions that are irreversible and agreed to by all members in the network.

One would be motivated by these teachings because it would ensure that the organized data and transactions taught by Lee are stored more efficiently, more verifiable, and in a more permanent way.  Further, the transactions are irreversible and secure with digital signatures.  Because this would make the IP transactions more secure, one would be motivated to modify Lee with Ma.
Per claim 9, Lee and Ma teach the limitations of claim 8, above.  Lee does not teach adding a new IP asset to the plurality of IP assets, and updating, according to a rule, an apportionment of royalties in response to an addition of the new IP asset.
adding a new IP asset to the plurality of IP assets, and updating, according to a rule, an apportionment of royalties in response to an addition of the new IP asset in par 0158-59: " In step 1904, the system 100 may receive data describing the achievement of the licensing and royalty requirements of the root node. For example, when an idea (described by data in the root node) is licensed, monetized, reduced to practice or used to execute a contract that generates revenues, the system 100 may record that this has occurred and automatically inform all parties, as specified in the terms of the root idea node instantiation or creation.
In step 1905, the system 100 may data describing licensing and royalty payments to the user 101 that provided the commit data set 123 as another child node in the Merkle directed graph 120. Preferably, as payments are made to the users set forth in the licensing and royalty requirements for collaboration, information about the payment stream can be reported and storied to the Merkle directed graph 120, which will create an immutable record of payments collected, and the system 100 may manage the automated disbursement of revenues and royalties to the collaborators. Alternatively, the inventor can pay collaborators directly, providing proof of payment to the system 100 to be recorded to the Merkle directed graph 120. After step 1905, the method 1900 may finish 1906."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the IP licensing system of Lee with the adding asset and royalty payments teaching of Ma because Ma teaches that "Blockchains are an open, distributed ledger that can record transactions between two 
Cryptographic hashes, such as the SHA256 computational algorithm, ensure that any alteration to transaction input results in a different hash value being computed, which indicates potentially compromised transaction input. Digital signatures ensure that transactions originated from senders (signed with private keys) and not imposters. This covers different approaches to the processing including hash trees and hash graphs. At its core, a blockchain system records the chronological order of transactions with all nodes agreeing to the validity of transactions using the chosen consensus model. The result is transactions that are irreversible and agreed to by all members in the network.

One would be motivated by these teachings because it would ensure that the organized data and transactions taught by Lee are stored more efficiently, more verifiable, and in a more permanent way.  Further, the transactions are irreversible and secure with digital signatures.  Because this would make the IP transactions more secure, one would be motivated to modify Lee with Ma.
Per claim 10, Lee and Ma teach the limitations of claim 9, above. Lee does not teach adjusting the plurality of owning entities, and updating the apportionment of royalties in response to the adjusting.
Ma teaches adjusting the plurality of owning entities, and updating the apportionment of royalties in response to the adjusting in par 0156: " Referring also to FIG. 19 and in preferred embodiments, the system 100 may provide a method for creating a licensing royalty smart contract with auditable automated payment tracking (“the method 1900”). The method 1900 may start 1901 and data describing terms for licensing and royalty requirements for collaboration may be stored in a root node of a Merkle directed graph 120 that comprises a data set describing an intellectual property 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the IP licensing system of Lee with the adjusting ownership entities and royalty payments teaching of Ma because Ma teaches that "Blockchains are an open, distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way."  See par 050.  Ma further teaches in par 050 that: 


One would be motivated by these teachings because it would ensure that the organized data and transactions taught by Lee are stored more efficiently, more verifiable, and in a more permanent way.  Further, the transactions are irreversible and secure with digital signatures.  Because this would make the IP transactions more secure, one would be motivated to modify Lee with Ma.
Per claim 11, Lee and Ma teach the limitations of claim 10, above. Lee does not teach adjusting comprises at least one of adding an entity, changing an entity, or removing an entity.
Ma teaches adjusting comprises at least one of adding an entity in par 0156: " Referring also to FIG. 19 and in preferred embodiments, the system 100 may provide a method for creating a licensing royalty smart contract with auditable automated payment tracking (“the method 1900”). The method 1900 may start 1901 and data describing terms for licensing and royalty requirements for collaboration may be stored in a root node of a Merkle directed graph 120 that comprises a data set describing an intellectual property in step 1902 from a user 101 via their client device 4400. In further embodiments, the system 100 may note in the information about a root idea node, the terms for licensing and royalty requirements for collaboration. The system 100 may 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the IP licensing system of Lee with the adding ownership entities and royalty payments teaching of Ma because Ma teaches that "Blockchains are an open, distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way."  See par 050.  Ma further teaches in par 050 that: 
Cryptographic hashes, such as the SHA256 computational algorithm, ensure that any alteration to transaction input results in a different hash value being computed, which indicates potentially compromised transaction input. Digital signatures ensure that transactions originated from senders (signed with private keys) and not imposters. This covers different approaches to the processing including hash trees and hash 
One would be motivated by these teachings because it would ensure that the organized data and transactions taught by Lee are stored more efficiently, more verifiable, and in a more permanent way.  Further, the transactions are irreversible and secure with digital signatures.  Because this would make the IP transactions more secure, one would be motivated to modify Lee with Ma.
Per claim 12, Lee and Ma teach the limitations of claim 8, above. Lee does not teach the operation comprises at least one feature selected from a list of features consisting of: provable access control, validation of terms, and tracking of utilization.
Ma teaches the operation comprises at least one feature selected from a list of features consisting of: provable access control, validation of terms, and tracking of utilization in par 0157: "In step 1903, the system 100 may store a commit data set 123 describing changes to the data set describing the intellectual property and data describing the user 101 generating the commit data as a child node of the root node in the Merkle directed graph 120. Preferably, the system 100 may track contributions of idea refinement or improvement, noting the contributor, votes, and pointers to the text, image and video files that provide evidence of collaboration and store as one or more further child nodes in the Merkle directed graph 120. Optionally, when an idea is deemed to be complete, and potentially a patent is filed to support it, the inventor or governance committee can declare that incentives will be allocated, and optionally declare that a reserve has been established to reward ongoing refinement 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the IP licensing system of Lee with the provable access control, validation of terms, and tracking of utilization teaching of Ma because Ma teaches that "Blockchains are an open, distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way."  See par 050.  Ma further teaches in par 050 that: 
Cryptographic hashes, such as the SHA256 computational algorithm, ensure that any alteration to transaction input results in a different hash value being computed, which indicates potentially compromised transaction input. Digital signatures ensure that transactions originated from senders (signed with private keys) and not imposters. This covers different approaches to the processing including hash trees and hash graphs. At its core, a blockchain system records the chronological order of transactions with all nodes agreeing to the validity of transactions using the chosen consensus model. The result is transactions that are irreversible and agreed to by all members in the network.

One would be motivated by these teachings because it would ensure that the organized data and transactions taught by Lee are stored more efficiently, more verifiable, and in a more permanent way.  Further, the transactions are irreversible and secure with digital signatures.  Because this would make the IP transactions more secure, one would be motivated to modify Lee with Ma.
Per claim 13, Lee and Ma teach the limitations of claim 8, above.  Lee does not teach wherein committing the party is via an IP transaction wrapper of the distributed ledger.
wherein committing the party is via an IP transaction wrapper of the distributed ledger in par 0109: " Additionally, the IP digital policy server 3300 enables automated confidentiality and non-disclosure agreements and digitally executes smart contracts for intellectual property to implement how the information will be secured, shared, collaborated and compensated."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the IP licensing system of Lee with the committing party via an IP transaction wrapper teaching of Ma because Ma teaches that "Blockchains are an open, distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way."  See par 050.  Ma further teaches in par 0109 that: "The legal cost and overhead for intellectual property management is quite significant, and the automation of such services will significantly reduce costs and will enable the management of a portfolio or matrix of collaborations in a multi-enterprise innovation environment."  One would be motivated by these teachings because it would ensure that the organized data and transactions taught by Lee are stored more efficiently, more verifiable, and in a more permanent way.  Further, the transactions are irreversible and secure with digital signatures.  Because this would make the IP transactions more secure, one would be motivated to modify Lee with Ma.
Per claim 15, Lee and Ma teach the limitations of claim 8, above.  Lee does not teach determining that an owning entity corresponding to at least one of the plurality of IP assets has changed, and updating the apportioning royalties in response to a change of the owning entity.
determining that an owning entity corresponding to at least one of the plurality of IP assets has changed, and updating the apportioning royalties in response to a change of the owning entity in pars 086-087: "In some embodiments, in order to update or make a change to a Merkle directed idea graph 120, the inventor may make changes to the local repository by creating a commit data set 1302, make a “commit” to the source control system, and then synchronize the changes to the persistent decentralized file storage and remote idea graph repository. Next, the commit process takes the changes, creates a hash, and adds it as a new branch of the idea graph. In some embodiments, to validate that a Merkle directed idea graph 120, or some component of it, is a valid branch of the tree and has not been modified, the system can perform a Merkle proof that validates branches of the tree incrementally to determine if a branch has been modified, making it a computationally inexpensive process.
In some embodiments, to participate in the development of an idea graph, a third-party collaborator may first request membership in the group to be authorized to make changes to the Merkle directed idea graph 120. The membership application may then be analyzed manually or automatically, based on the digital reputation score of the requestor. Additionally, the proposed royalty or licensing share could be adjusted based on a reputation score for that user. Once authorized, the user can make a copy of the files into a local repository, and make changes to it, make a “commit” to the source control system, and then request synchronization of the changes, which is under the control of the inventor. This commit takes the changes, creates a hash, and adds it as a new branch of the Merkle directed idea graph 120."

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the IP licensing system of Lee with the changing entity and changing royalty teaching of Ma because Ma teaches that "Blockchains are an open, distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way."  See par 050.  Ma further teaches in par 0155 that: 
enable a user to easily add the functionality of a “smart contract” to enable automated payment terms for licensing of intellectual property, with the terms of a contract being both machine and human readable; provide an exchange for forming contracts between a plurality of users, in which a number of contingent legally binding contracts must be completed to enable the smart contract to be activated; contract tracking and monitoring contract performance, of deliverables, acceptances and payments of licensees; perform or make royalty payments 1002; calculate risk and trustability users of licensees based on the data generated monitoring contract performance; and auditing contract performance, of both deliverables, acceptances and payments of licensees, which is also called “triple entry accounting”.

This would make adding parties who are joining a plurality of users and adjusting royalties accordingly more automated.  Because this would make the IP transactions more automated, one would be motivated to modify Lee with Ma.
Per claim 16, Lee teaches A transaction-enabling system comprising: access a plurality of intellectual property (IP) licensing terms corresponding to a plurality of IP assets, in par 061: "Reference is made to FIG. 1, illustrating a block System is taught in par 035 and throughout.
Lee then teaches interpret an IP description value; in response to the IP description value in par 087: "there may be provided the IP analyzer application 104. This is an analysis tool, preferably provided on-line, intended to help the user better manage IP portfolios, whether trademark, copyright, patent, or otherwise. In accordance 
Lee does not teach a smart contract wrapper, wherein the smart contract wrapper is configured to; a distributed ledger; wherein the IP licensing terms comprise an apportionment of royalties among a plurality of owning entities in the distributed ledger; interpret an IP addition request; in response to the IP addition request, to add the apportionment of royalties corresponding to the IP description value; wherein the smart contract wrapper provides an operation on the distributed ledger to commit a party to at least one of plurality of licensing terms via an IP transaction wrapper of the distributed ledger; and a royalty apportionment wrapper structured to apportion royalties from at least one royalty generating element to a plurality of owning entities in response to IP licensing terms corresponding to a plurality of IP assets.
	Ma teaches a smart contract wrapper, wherein the smart contract wrapper is configured to in par 0109: " Preferably, the digital policy server 3300 may do so by facilitating the execution of digital confidentiality agreements, licensing smart contracts, and fine resolution entitlement in an intelligent and automated manner. The legal cost and overhead for intellectual property management is quite significant, and the automation of such services will significantly reduce costs and will enable the management of a portfolio or matrix of collaborations in a multi-enterprise innovation environment. Additionally, the IP digital policy server 3300 enables automated confidentiality and non-disclosure agreements and digitally executes smart contracts for intellectual property to implement how the information will be secured, shared, collaborated and compensated."
Ma teaches a distributed ledger in par 066: "The blockchain network 111 may manage a distributed blockchain database 113 containing data recorded by the system 100. This data may be maintained as a continuously growing ledger or listing, which may be referred to as blocks, secured from tampering and revision. Each block includes a timestamp and a link to a previous block. Through the use of a peer-to-peer blockchain network 111 and a distributed timestamping server 300, an IP Ledger 
Ma teaches wherein the IP licensing terms comprise an apportionment of royalties among a plurality of owning entities in the distributed ledger terms in par 087: "The membership application may then be analyzed manually or automatically, based on the digital reputation score of the requestor. Additionally, the proposed royalty or licensing share could be adjusted based on a reputation score for that user."  See also par 0155: " In some embodiments, the system 100 provides the ability to generate and automatically track licensing royalty contracts to enable self-auditing licensing payment execution and auditing 1001. In preferred embodiments, the system 100 may be configured to store data in a licensing distributed ledger 1003 which may: enable a user to easily add the functionality of a “smart contract” to enable automated payment terms for licensing of intellectual property, with the terms of a contract being both machine and human readable; provide an exchange for forming contracts between a plurality of users, in which a number of contingent legally binding contracts must be completed to enable the smart contract to be activated; contract tracking and monitoring acceptances and payments of licensees; perform or make royalty payments 1002; calculate risk and trustability users of licensees based on the data generated monitoring contract performance; and auditing contract performance, of both deliverables, acceptances and payments of licensees, which is also called “triple entry accounting”."
Ma then teaches interpret an IP addition request; in response to the IP addition request, to add the apportionment of royalties corresponding to the IP description value in par 0158-59: "In step 1905, the system 100 may data describing licensing and royalty payments to the user 101 that provided the commit data set 123 as another child node in the Merkle directed graph 120. Preferably, as payments are made to the users set forth in the licensing and royalty requirements for collaboration, information about the payment stream can be reported and storied to the Merkle directed graph 120, which will create an immutable record of payments collected, and the system 100 may manage the automated disbursement of revenues and royalties to the collaborators. Alternatively, the inventor can pay collaborators directly, providing proof of payment to the system 100 to be recorded to the Merkle directed graph 120. After step 1905, the method 1900 may finish 1906."
Ma then teaches wherein the smart contract wrapper provides an operation on the distributed ledger to commit a party to at least one of plurality of licensing terms via an IP transaction wrapper of the distributed ledger; in par 0157: "In step 1903, the system 100 may store a commit data set 123 describing changes to the data set describing the intellectual property and data describing the user 101 generating the commit data as a child node of the root node in the Merkle directed graph 120. 
Ma then teaches and a royalty apportionment wrapper structured to apportion royalties from at least one royalty generating element to a plurality of owning entities in response to IP licensing terms corresponding to a plurality of IP assets in par 087: "The membership application may then be analyzed manually or automatically, based on the digital reputation score of the requestor. Additionally, the proposed royalty or licensing share could be adjusted based on a reputation score for that user."  See also par 0155: " In some embodiments, the system 100 provides the ability to generate and automatically track licensing royalty contracts to enable self-auditing licensing payment execution and auditing 1001. In preferred embodiments, the system 100 may be configured to store data in a licensing distributed ledger 1003 which may: enable a user to easily add the functionality of a “smart contract” to enable automated payment terms for licensing of intellectual property, with the terms of a contract being both machine and human readable; provide an exchange for forming contracts between a plurality of users, in which a number of contingent legally binding contracts must be completed to enable the smart contract to be activated; contract 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the IP licensing system of Lee with the distributed ledger, commit processing, addition of royalties and parties, and royalty payment teaching of Ma because Ma teaches that "Blockchains are an open, distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way."  See par 050.  Ma further teaches in par 050 that: 
Cryptographic hashes, such as the SHA256 computational algorithm, ensure that any alteration to transaction input results in a different hash value being computed, which indicates potentially compromised transaction input. Digital signatures ensure that transactions originated from senders (signed with private keys) and not imposters. This covers different approaches to the processing including hash trees and hash graphs. At its core, a blockchain system records the chronological order of transactions with all nodes agreeing to the validity of transactions using the chosen consensus model. The result is transactions that are irreversible and agreed to by all members in the network.

One would be motivated by these teachings because it would ensure that the organized data and transactions taught by Lee are stored more efficiently, more verifiable, and in a more permanent way.  Further, the transactions are irreversible and secure with digital signatures.  Because this would make the IP transactions more secure, one would be motivated to modify Lee with Ma.
wherein the royalty apportionment wrapper is further structured to update, according to a rule, the apportionment of royalties upon the addition of a new IP asset to the plurality of IP assets in par 0158-59: " In step 1904, the system 100 may receive data describing the achievement of the licensing and royalty requirements of the root node. For example, when an idea (described by data in the root node) is licensed, monetized, reduced to practice or used to execute a contract that generates revenues, the system 100 may record that this has occurred and automatically inform all parties, as specified in the terms of the root idea node instantiation or creation.
In step 1905, the system 100 may data describing licensing and royalty payments to the user 101 that provided the commit data set 123 as another child node in the Merkle directed graph 120. Preferably, as payments are made to the users set forth in the licensing and royalty requirements for collaboration, information about the payment stream can be reported and storied to the Merkle directed graph 120, which will create an immutable record of payments collected, and the system 100 may manage the automated disbursement of revenues and royalties to the collaborators. Alternatively, the inventor can pay collaborators directly, providing proof of payment to the system 100 to be recorded to the Merkle directed graph 120. After step 1905, the method 1900 may finish 1906."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the IP licensing system of Lee with the adding asset and royalty payments teaching of Ma because Ma teaches that "Blockchains are an open, distributed ledger that can record transactions between two 
Cryptographic hashes, such as the SHA256 computational algorithm, ensure that any alteration to transaction input results in a different hash value being computed, which indicates potentially compromised transaction input. Digital signatures ensure that transactions originated from senders (signed with private keys) and not imposters. This covers different approaches to the processing including hash trees and hash graphs. At its core, a blockchain system records the chronological order of transactions with all nodes agreeing to the validity of transactions using the chosen consensus model. The result is transactions that are irreversible and agreed to by all members in the network.

One would be motivated by these teachings because it would ensure that the organized data and transactions taught by Lee are stored more efficiently, more verifiable, and in a more permanent way.  Further, the transactions are irreversible and secure with digital signatures.  Because this would make the IP transactions more secure, one would be motivated to modify Lee with Ma.
Per claim 18, Lee and Ma teach the limitations of claim 16, above.  Lee does not teach wherein the at least one of the plurality of IP assets comprises at least one instruction set, and wherein the smart contract wrapper is further configured to provide an operation on the distributed ledger to provide provable access to the at least one instruction set.
Ma teaches wherein the at least one of the plurality of IP assets comprises at least one instruction set, and wherein the smart contract wrapper is further configured to provide an operation on the distributed ledger to provide provable access to the at least one instruction set in par 081-082: "In preferred embodiments, a cyclic Merkle directed graph 120 may be used to manage the process of merging 
In preferred embodiments, the system 100 may enable one or more functions associated with a directed idea graph which may include: creating an idea graph root node, adding the genesis invention disclosure and establishing the project; making a change or update to an idea graph; validating that an idea graph, or some component of it, is a valid branch of that tree and has not been modified; and forking or merging branches of the tree. The idea graph uses local and remote repositories that can be synchronized and allows for requests for synchronization and approval."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the IP licensing system of Lee with the instruction set in an IP Asset teaching and provable access teaching of Ma because Ma teaches that "Blockchains are an open, distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way."  See par 050.  Ma further teaches in par 050 that: 
Cryptographic hashes, such as the SHA256 computational algorithm, ensure that any alteration to transaction input results in a different hash value being computed, which indicates potentially compromised transaction input. Digital signatures ensure that transactions originated from senders (signed with private keys) and not imposters. This covers different approaches to the processing including hash trees and hash graphs. At its core, a blockchain system records the chronological order of transactions with all nodes agreeing to the validity of transactions using 

One would be motivated by these teachings because it would ensure that the organized data and transactions taught by Lee are stored more efficiently, more verifiable, and in a more permanent way.  Further, the transactions are irreversible and secure with digital signatures.  Because this would make the IP transactions more secure, one would be motivated to modify Lee with Ma.
Per claim 18, Lee and Ma teach the limitations of claim 16, above.  Lee does not teach wherein the smart contract wrapper is further configured to provide a smart contract term operation on the distributed ledger, wherein the smart contract term operation comprises at least one feature selected from a list of features consisting of: provable access control, validation of terms, and tracking of utilization.
Ma teaches wherein the smart contract wrapper is further configured to provide a smart contract term operation on the distributed ledger, wherein the smart contract term operation comprises at least one feature selected from a list of features consisting of: provable access control, validation of terms, and tracking of utilization in par 0157: "In step 1903, the system 100 may store a commit data set 123 describing changes to the data set describing the intellectual property and data describing the user 101 generating the commit data as a child node of the root node in the Merkle directed graph 120. Preferably, the system 100 may track contributions of idea refinement or improvement, noting the contributor, votes, and pointers to the text, image and video files that provide evidence of collaboration and 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the IP licensing system of Lee with the provable access control, validation of terms, and tracking of utilization teaching of Ma because Ma teaches that "Blockchains are an open, distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way."  See par 050.  Ma further teaches in par 050 that: 
Cryptographic hashes, such as the SHA256 computational algorithm, ensure that any alteration to transaction input results in a different hash value being computed, which indicates potentially compromised transaction input. Digital signatures ensure that transactions originated from senders (signed with private keys) and not imposters. This covers different approaches to the processing including hash trees and hash graphs. At its core, a blockchain system records the chronological order of transactions with all nodes agreeing to the validity of transactions using the chosen consensus model. The result is transactions that are irreversible and agreed to by all members in the network.

One would be motivated by these teachings because it would ensure that the organized data and transactions taught by Lee are stored more efficiently, more verifiable, and in a more permanent way.  Further, the transactions are irreversible and secure with digital signatures.  Because this would make the IP transactions more secure, one would be motivated to modify Lee with Ma.
wherein the smart contract wrapper is further configured to embed at least one IP licensing term for intellectual property in the distributed ledger, and to commit an executing party to the embedded at least one IP licensing term in response to an access operation to the at least one instruction set.
Ma teaches wherein the smart contract wrapper is further configured to embed at least one IP licensing term for intellectual property in the distributed ledger, and to commit an executing party to the embedded at least one IP licensing term in response to an access operation to the at least one instruction set in par 087: "In some embodiments, to participate in the development of an idea graph, a third-party collaborator may first request membership in the group to be authorized to make changes to the Merkle directed idea graph 120. The membership application may then be analyzed manually or automatically, based on the digital reputation score of the requestor. Additionally, the proposed royalty or licensing share could be adjusted based on a reputation score for that user. Once authorized, the user can make a copy of the files into a local repository, and make changes to it, make a “commit” to the source control system, and then request synchronization of the changes, which is under the control of the inventor. This commit takes the changes, creates a hash, and adds it as a new branch of the Merkle directed idea graph 120."  The IP licensing is embedded in the Merkle graph, see par 086: "The inventor may make changes to the local repository by creating a commit data set 1302, make a “commit” to the source control system, and then synchronize the changes to the persistent decentralized file storage and remote idea graph repository. Next, the commit 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the IP licensing system of Lee with the embed IP licensing term teaching of Ma because Ma teaches that "Blockchains are an open, distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way."  See par 050.  Ma further teaches in par 050 that: 
Cryptographic hashes, such as the SHA256 computational algorithm, ensure that any alteration to transaction input results in a different hash value being computed, which indicates potentially compromised transaction input. Digital signatures ensure that transactions originated from senders (signed with private keys) and not imposters. This covers different approaches to the processing including hash trees and hash graphs. At its core, a blockchain system records the chronological order of transactions with all nodes agreeing to the validity of transactions using the chosen consensus model. The result is transactions that are irreversible and agreed to by all members in the network.

One would be motivated by these teachings because it would ensure that the organized data and transactions taught by Lee are stored more efficiently, more verifiable, and in a more permanent way.  Further, the transactions are irreversible and secure with digital signatures.  Because this would make the IP transactions more secure, one would be motivated to modify Lee with Ma.
Claim 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US PGPUB 2013/0013520 A1 ("Lee") in view of Ma, US PGPUB 20180285996 A1 ("Ma"), further in view of Shelton, US PGPUB 2007/0073625 A1 ("Shelton").
Per claim 14, Lee and Ma teach the limitations of claim 8, above.  Lee does not teach determining that at least one of the plurality of IP assets has expired, and updating the apportioning royalties in response to the determining that the at least one of the plurality of IP assets has expired. 

Shelton teaches a system of licensing intellectual property rights.  See abstract.
Shelton teaches determining that at least one of the plurality of IP assets has expired, and updating the apportioning royalties in response to the determining that the at least one of the plurality of IP assets has expired in par 0195: "In year 32, the initial patent 15 expires, as illustrated by 307(b), at which time this patent (like all the other patents that have expired) could no longer participate in the allocation of royalties as the technology it once protected moves into the public domain. As shown, by year 40, the historical approach 308(c) is illustrated as having only one residual patent sharing in the allocations and a considerable number of new patents within approach 310(b), continuing to fuel additional industry growth 303(f) and profitability 304(f) even though, by this time both of the pioneering patents of this once fringe (but now conventional) approach have expired and no longer share in the royalties collected."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the intellectual property licensing teaching of Lee, as modified by the distributed ledger teaching of Ma, with the expiring and updating the apportioning royalties teaching of Shelton because Shelton teaches that this arrangement "fairly reflects" the "respective contribution to the value of the patent pool over time."  See par 0196.  One would be motivated to modify Lee and Ma with this teaching because, by apportioning royalties "fairly" over time, it would attract more 
Therefore, claims 1-20 are rejected under 35 USC 103.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD W. CRANDALL/Examiner, Art Unit 3689